In an action to foreclose a mortgage, the defendants Schorr Brothers Development Corp., Seymour Schorr, Theodore Schorr and Harold Schorr appeal from so much of an order of the Supreme Court, Queens County (Leviss, J.), dated May 9, 1989, as granted the plaintiff’s motion for summary judgment as against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant Schorr Brothers Development Corp. (hereinafter Schorr) argues that it executed the subject mortgage, upon which it later defaulted, under economic duress, only to avoid litigating a declaratory judgment action brought by the plaintiff. Schorr alleges that the substantial delay caused by the litigation would have resulted in the loss of an $18,000,000 mortgage commitment from the Home Savings Bank.
Even assuming that the litigation instituted by the plaintiff was wrongful, the appellants have not presented sufficient evidentiary proof to establish economic duress. The appellants offered no proof to establish that they made any attempt to extend the mortgage commitment or seek its equivalent else*597where (see, Austin Instrument v Loral Corp., 29 NY2d 124). Thompson, J. P., Lawrence, Kunzeman and Rosenblatt, JJ., concur.